Title: To John Adams from C. W. F. Dumas, 28 November 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 28e. Nov. 1782.

Quoique je n’aie pas réussi jusqu’ici à me procurer rien de satisfaisant, pour la demande qui vous a été faite pour le Département de la guerre, je n’en continuerai pas moins mes recherches à cet égard, & vous en rendrai compte.
On vient de m’assurer positivement, qu’il S’agira la semaine prochaine sérieusement de désigner & pourvoir un Ministre pour l’envoyer après l’hyver aux Etats-Unis de la part de cette Rep.— Celui qui jusqu’ici a le plus d’apparence d’avoir ce poste, est le fils (entre nous) d’un Ambr. actuellement tout près de vous.
Je com̃ence, Monsieur, à être à sec, pour ne pas dire en détresse, quant aux finances, non seulement, parce que le temps approche où l’on va nous apporter les comptes, mais aussi parce que s’en ai déjà payé quelques-uns qui ne souffroient pas de délai, & que je Suis d’ailleurs en avance de 6 semaines pour le courant de votre Ménage ici, qui Se tient avec une Economie scrupuleuse dont vous serez content, quand vous en aurez vu le compte, Soit que vous vouliez en différer l’examen jusqu’au retour de Votre Exce. ici, soit que vous jugiez à propos que nous vous l’envoyions à Paris. En attendant, je vous supplie, Monsieur, de m’établir préalablement un crédit auprès de vos Messieurs à Amsterdam, afin que je puisse tirer des à compte sur eux à mesure que le besoin urgent l’exige. Ce qui l’augmente actuellement, c’est que (entre nous) une Traite que j’ai tirée au com̃encement d’Oct. sur Passy, de 112 ½ Louis d’or, pour les derniers 6 mois de mon petit salaire de cette année, tarde pour la premiere fois d’être payée, parce que, dit le Banquier, on garde là souvent les Traites quelques semaines en poche avant d’y faire honneur. Cela m’incom̃ode et me désole en attendant.
Mr. Jay est allé faire un tour à Amst. en attendant des nouvelles de Paris.
Tous vos Livres donnés à relier, le sont; & vous les verrez à leur place dans leur sanctuaire, où personne ne met le pied que pour l’airer de temps en temps. Revenez y bientôt, Monsieur, jouir des prémices que l’Aurore vous présente tous les jours à votre Lever. Quant à la paix, nous ne la croyons ici ni prochaine ni desirable encore. Je Suis avec un sincere respect, Monsieur, / Votre très-humble & très / obéissant serviteur
Dumas

On vient de me faire esperer quelque chose sur la subsistce. de l’Armée Suedoise.
 
Translation
Sir
The Hague, 28 November 1782

Although I have not yet succeeded in obtaining any satisfaction concerning the request you have made on behalf of the department of war, I shall nonetheless pursue my inquiries and keep you informed.
I have just received assurance that next week significant progress will be made in choosing and formally appointing a minister to the United States, to be sent at winter’s end to represent this republic. The most likely appointee (between us) is the son of an ambassador who is currently quite close to you.
Concerning finances, I am beginning, sir, to be short of cash—in dire straits even—not only because the time is fast approaching for various bills to be presented, but also because I have already paid several of the most urgent. I am, moreover, six weeks in advance for your household here, which is being run with scrupulous thriftiness; indeed, you will be pleased when you see the accounts, whether your excellency prefers to put off examining them until your return or deems it more appropriate for us to send them to Paris. In the meantime, I must beg you, sir, to establish a line of credit with your bankers in Amsterdam so that I can draw advances as urgent needs dictate. The need is exacerbated by the fact that (between us) the bank has for the first time been slow to honor a withdrawal I made in early October against the account in Passy, of 112 ½ Louis d’Or, to cover the last six months of my modest salary this year. The banker says this is because drafts are often held back for several weeks before being honored. Meanwhile, I find this most inconvenient and distressing.
Mr. Jay has gone on a trip to Amsterdam while awaiting news from Paris.
All the books in need of binding have been bound and you will find them in their proper place in their sanctuary, where nobody sets foot except to give it an occasional airing. Return here soon, sir, to enjoy the promise presented you each new day when you arise. As for peace, we here think it neither imminent nor desirable as yet. With sincere respect I remain, sir, your very humble and very obedient servant
Dumas
I have just been told that I may expect to learn something on the subsistence of the Swedish Army.

 